OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: February 28 Date of reporting period: July 1, 2012 – May 6th, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX Proxy Voting Records Fund Name: Thesis Flexible Fund Reporting period: 7/1/12 - 5/6/13 (The Fund liquidated on May 6, 2013) (a) (b) ( c ) (d) (e) (e) (f) (g,h) (i) Issuer Ticker CUSIP Meeting Date Ballot Issue Description Proponent Vote Cast Mgmt Rec DELIA'S, INC. DLIA 7/9/2012 1 CARTER S. EVANS MANAGEMENT ABSTAIN FOR MARIO CIAMPI MANAGEMENT ABSTAIN FOR MICHAEL S. GOLDGRUB MANAGEMENT ABSTAIN FOR WALTER KILLOUGH MANAGEMENT ABSTAIN FOR PAUL D. RAFFIN MANAGEMENT ABSTAIN FOR SCOTT M. ROSEN MANAGEMENT ABSTAIN FOR MICHAEL ZIMMERMAN MANAGEMENT ABSTAIN FOR 2 RATIFY BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR SYE 02/02/13 MANAGEMENT ABSTAIN FOR DELIA'S, INC. DLIA 7/9/2012 1 CARTER S. EVANS MANAGEMENT ABSTAIN FOR MARIO CIAMPI MANAGEMENT ABSTAIN FOR MICHAEL S. GOLDGRUB MANAGEMENT ABSTAIN FOR WALTER KILLOUGH MANAGEMENT ABSTAIN FOR PAUL D. RAFFIN MANAGEMENT ABSTAIN FOR SCOTT M. ROSEN MANAGEMENT ABSTAIN FOR MICHAEL ZIMMERMAN MANAGEMENT ABSTAIN FOR 2 RATIFY BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR SYE 02/02/13 MANAGEMENT ABSTAIN FOR GLOBAL SHIP LEASE, INC. GSL Y27183105 7/10/2012 1 GUY MOREL MANAGEMENT ABSTAIN FOR JEFFREY D. PRIBOR MANAGEMENT ABSTAIN FOR 2 RATIFY PWC AS INDEPENDENT PUBLIC ACCOUNTANTS FOR 2012 MANAGEMENT ABSTAIN FOR BARNES & NOBLE, INC. BKS 9/11/2012 1 WILLIAM DILLARD II MANAGEMENT ABSTAIN FOR PATRICIA L. HIGGINS MANAGEMENT ABSTAIN FOR 2 EXECUTIVE COMPENSATION MANAGEMENT ABSTAIN FOR 3 AMENDED AND RESTATED 2 MANAGEMENT ABSTAIN FOR 4 RATIFY BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FYE 04/27/13 MANAGEMENT ABSTAIN FOR BARNES & NOBLE, INC. BKS 9/11/2012 1 WILLIAM DILLARD II MANAGEMENT ABSTAIN FOR PATRICIA L. HIGGINS MANAGEMENT ABSTAIN FOR 2 EXECUTIVE COMPENSATION MANAGEMENT ABSTAIN FOR 3 AMENDED AND RESTATED 2 MANAGEMENT ABSTAIN FOR 4 RATIFY BDO USA LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FYE 04/27/13 MANAGEMENT ABSTAIN FOR TAKE-TWO INTERACTIVE SOFTWARE, INC. TTWO 9/20/2012 1 STRAUSS ZELNICK MANAGEMENT ABSTAIN FOR ROBERT A. BOWMAN MANAGEMENT ABSTAIN FOR SUNGHWAN CHO MANAGEMENT ABSTAIN FOR MICHAEL DORNEMANN MANAGEMENT ABSTAIN FOR J. MOSES MANAGEMENT ABSTAIN FOR JAMES L. NELSON MANAGEMENT ABSTAIN FOR MICHAEL SHERESKY MANAGEMENT ABSTAIN FOR 2 AMENDMENT TO 2 MANAGEMENT ABSTAIN FOR 3 AMENDMENT TO RESTATED CERT OF INCORPORATION TO INCREASE # OF COMMON STOCK FROM MANAGEMENT ABSTAIN FOR 4 COMPENSATION OF NAMED EXECUTIVE OFFICERS MANAGEMENT ABSTAIN FOR 5 RATIFY E&Y AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FYE 03/31/13 MANAGEMENT ABSTAIN FOR COMVERSE TECHNOLOGY, INC. CMVT 10/10/2012 1 AUTHORIZE DISTRIBUTION TO SHAREHOLDERS OF 100% OF OUTSTANDIND SHARES OF COMMON STOCK MANAGEMENT ABSTAIN FOR 2 APPROVE 2 MANAGEMENT ABSTAIN FOR 3 APPROVE 2 MANAGEMENT ABSTAIN FOR 4 APPROVE CONTINGENT AMENDMENT TO CERT OF INCORPORATION TO EFFECT REVERSE STOCK SPLUT MANAGEMENT ABSTAIN FOR 5 APPROVE ADJOURNMENT/POSTPONEMENT OF SPECIAL MTNG OF SHAREHOLDERS MANAGEMENT ABSTAIN FOR SEAGATE TECHNOLOGY PLC STX G7945M107 10/24/2012 1 STEPHEN LUCZO MANAGEMENT ABSTAIN FOR FRANK J. BIONDI, JR. MANAGEMENT ABSTAIN FOR MICHAEL R. CANNON MANAGEMENT ABSTAIN FOR MEI-WEI CHENG MANAGEMENT ABSTAIN FOR WILLIAM T. COLEMAN MANAGEMENT ABSTAIN FOR JAY L. GELDMACHER MANAGEMENT ABSTAIN FOR DR. SHE-WOONG JEONG MANAGEMENT ABSTAIN FOR LYDIA M. MARSHALL MANAGEMENT ABSTAIN FOR KRISTEN M. ONKEN MANAGEMENT ABSTAIN FOR DR. CHONG SUP PARK MANAGEMENT ABSTAIN FOR GREGORIO REYES MANAGEMENT ABSTAIN FOR EDWARD J. ZANDER MANAGEMENT ABSTAIN FOR 2 APPROVE AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN MANAGEMENT ABSTAIN FOR 3 DETERMINE PRICE RANGE TO RE-ISSUE TREASURY SHARES OFF-MARKET MANAGEMENT ABSTAIN FOR 4 AUTHORIZE HOLDING 2 MANAGEMENT ABSTAIN FOR 5 APPROVE NAMED EXEC OFFICER COMP MANAGEMENT ABSTAIN FOR 6 RATIFY E&Y AS INDEPENDENT AUDITORS FOR FY 2' REMUNERATION MANAGEMENT ABSTAIN FOR GREEN MOUNTAIN COFFEE ROASTERS, INC. GMCR 3/7/2013 1 BARBARA D. CARLINI MANAGEMENT ABSTAIN FOR HINDA MILLER MANAGEMENT ABSTAIN FOR NORMAN H. WESLEY MANAGEMENT ABSTAIN FOR 2 HOLD ADVISORY VOTE ON EXEC COMP MANAGEMENT ABSTAIN FOR 3 RATIFY PWC AS INDEPENDENT REGISTERED ACCOUNTANTS FOR FY 2013 MANAGEMENT ABSTAIN FOR FIAT SPA F IM 1 APPROVAL OF STATUTORY FINANCIAL STATEMENTS AND ALLOCATION OF 2 MANAGEMENT ABSTAIN FOR COMPENSATION POLICY MANAGEMENT ABSTAIN FOR AUTHORIZATION FOR PURCHASE AND DISPOSAL OF OWN SHARES MANAGEMENT ABSTAIN FOR MURPHY OIL CORP MUR 5/8/2013 1 F.W. BLUE MANAGEMENT ABSTAIN FOR S.A. COSSE MANAGEMENT ABSTAIN FOR C.P. DEMING MANAGEMENT ABSTAIN FOR R.A. HERMES MANAGEMENT ABSTAIN FOR J.V. KELLEY MANAGEMENT ABSTAIN FOR W. MIROSH MANAGEMENT ABSTAIN FOR R.M. MURPHY MANAGEMENT ABSTAIN FOR J.W. NOLAN MANAGEMENT ABSTAIN FOR N.E. SCHMALE MANAGEMENT ABSTAIN FOR D.J.H. SMITH MANAGEMENT ABSTAIN FOR C.G. THEUS MANAGEMENT ABSTAIN FOR 2 EXEC COMPENSATION MANAGEMENT ABSTAIN FOR 3 APPROVE 2-EMPLOYEE DIRECTORS MANAGEMENT ABSTAIN FOR 4 APPROVE KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS MANAGEMENT ABSTAIN FOR AMERICAN INTERNATIONAL GROUP, INC. AIG 5/15/2013 1 ROBERT H. BENMOSCHE MANAGEMENT ABSTAIN FOR W. DON CORNWELL MANAGEMENT ABSTAIN FOR JOHN H. FITZPATRICK MANAGEMENT ABSTAIN FOR WILLIAM G. JURGENSEN MANAGEMENT ABSTAIN FOR CHRISTOPHER S. LYNCH MANAGEMENT ABSTAIN FOR ARTHUR C. MARTINEZ MANAGEMENT ABSTAIN FOR GEORGE L. MILES, JR. MANAGEMENT ABSTAIN FOR HENRY S. MILLER MANAGEMENT ABSTAIN FOR ROBERT S. MILLER MANAGEMENT ABSTAIN FOR SUZANNE NORA JOHNSON MANAGEMENT ABSTAIN FOR RONALD A. RITTENMEYER MANAGEMENT ABSTAIN FOR DOUGLAS M. STEENLAND MANAGEMENT ABSTAIN FOR THERESA M. STONE MANAGEMENT ABSTAIN FOR 2 APPROVE 2 MANAGEMENT ABSTAIN FOR 3 EXEC COMPENSATION MANAGEMENT ABSTAIN FOR 4 FREQUENCY OF FUTURE EXEC COMP VOTES MANAGEMENT ABSTAIN 1 YEAR 5 RATIFY PWC AS INDEPENDENT PUBLIC ACCOUNTANTS FOR 2013 MANAGEMENT ABSTAIN FOR 6 RESTRICTING SERVICE ON OTHER BOARDS BY DIRECTORS OF AIG STOCKHOLDER ABSTAIN AGAINST THE HOWARD HUGHES CORPORATION HHC 44267D1072 5/14/2013 1 WILLIAM ACKMAN MANAGEMENT ABSTAIN FOR ADAM FLATTO MANAGEMENT ABSTAIN FOR JEFFREY FURBER MANAGEMENT ABSTAIN FOR GARY KROW MANAGEMENT ABSTAIN FOR ALLEN MODEL MANAGEMENT ABSTAIN FOR R. SCOT SELLERS MANAGEMENT ABSTAIN FOR STEVEN SHEPSMAN MANAGEMENT ABSTAIN FOR BURTON M. TANSKY MANAGEMENT ABSTAIN FOR MARY ANN TIGHE MANAGEMENT ABSTAIN FOR DAVID R. WEINREB MANAGEMENT ABSTAIN FOR 2 EXEC COMPENSATION MANAGEMENT ABSTAIN FOR 3 RATIFY E&Y AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FYE 12/31/13 MANAGEMENT ABSTAIN FOR DECKERS OUTDOOR CORPORATION DECK 5/8/2013 1 ANGEL R. MARTINEZ MANAGEMENT ABSTAIN FOR REX A. LICKLIDER MANAGEMENT ABSTAIN FOR JOHN M. GIBBONS MANAGEMENT ABSTAIN FOR JOHN G. PERENCHIO MANAGEMENT ABSTAIN FOR KARYN O. BARSA MANAGEMENT ABSTAIN FOR MICHAEL F. DEVINE MANAGEMENT ABSTAIN FOR JAMES QUINN MANAGEMENT ABSTAIN FOR LAURI SHANAHAN MANAGEMENT ABSTAIN FOR 2 RATIFY KPMG LLC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR YEAR ENDING 12/31/13 MANAGEMENT ABSTAIN FOR 3 EXEC COMPENSATION MANAGEMENT ABSTAIN FOR CARMIKE CINEMAS, INC. CKEC 5/29/2013 1 MARK R. BELL MANAGEMENT ABSTAIN FOR JEFFREY W. BERKMAN MANAGEMENT ABSTAIN FOR SEAN T. ERWIN MANAGEMENT ABSTAIN FOR JAMES A. FLEMING MANAGEMENT ABSTAIN FOR ALAN J. HIRSCHFIELD MANAGEMENT ABSTAIN FOR S. DAVID PASSMAN III MANAGEMENT ABSTAIN FOR ROLAND C. SMITH MANAGEMENT ABSTAIN FOR PATRICIA A. WILSON MANAGEMENT ABSTAIN FOR 2 DELOITTE & TOUCHE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FY 2013 MANAGEMENT ABSTAIN FOR 3 EXECUTIVE COMPENSATION MANAGEMENT ABSTAIN FOR PACIFIC SUNWEAR OF CALIFORNIA, INC. PSUN 6/7/2013 1 AMENDMENT TO BYLAWS MANAGEMENT ABSTAIN FOR 2 PETER STARRETT MANAGEMENT ABSTAIN FOR BRETT BREWER MANAGEMENT ABSTAIN FOR DAVID FILLER MANAGEMENT ABSTAIN FOR 3 DELOITTE & TOUCHE AS PUBLIC ACCOUNTANTS FOR FYE 2/1/14 MANAGEMENT ABSTAIN FOR 4 SHAREHOLDER PROTECTION RIGHTS PLAN MANAGEMENT ABSTAIN FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/John Zader John Zader, President Date May 20, 2013 * Print the name and title of each signing officer under his or her signature.
